¥*/-/r
                                 ELECTRONIC RECORD




COA #      06-14-00050-CR                        OFFENSE:        32.21


           Chad Ray Bennett v. The State of
STYLE:     Texas                                 COUNTY:         Hunt

COA DISPOSITION:      Affirmed                   TRIAL COURT:    354th District Court


DATE: 3/12/15                     Publish: No    TC CASE #:      29,345




                        IN THE COURT OF CRIMINAL APPEALS


         Chad Ray Bennett v. The St ate of
STYLE:   Texas                                        CCA#:               Ti/~/5
         PRO S£.                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         f?e-fused                                    JUDGE:

DATE:       OSt/3/30/y                                SIGNED:                           PC:

JUDGE:          /£a U>tsuc*~^                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD